Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the features canceled from the claims (no new matter should be entered):
In claim 1:
1/  means for charging energy by transferring electric energy to stored kinetic energy in the rotating rotor and 
2/  means for discharging energy by transferring stored kinetic energy in the rotating rotor to electric energy.
3/  separate axial and radial bearings arranged to a lower end of the vertical shaft.
In claim 2:
1/  means to pressurize the hydraulic fluid in a sealed volume between the shaft and bearing.
In claim 3:
1/  steel radial armoring.
In claim 7:
1/  a half-sphere shaped lower end of the rotor shaft support bearing and a matching half-spherical shaped concave surface in the underlying support structure.
In claim 9:
1/  the rotor comprises permanent magnets or electromagnetic devices.
In claim 10:  
Claim 10 seems to be the overall list of the claimed invention with plural components and/or features/characteristics of components; with various systems and devices (for example, but not limited to, the claimed pressurized hydraulic system, electromagnetic motor-generator devices, environmental control system, electronic control system, total energy storage system, cooling system).  Each claimed feature of these systems and devices must be shown in the drawings; thus, the Applicant is required to make sure the drawings must show every feature of the invention specified in the claims or the features canceled from the claims, according to the requirement/regulation 37 CFR 1.83(a).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitations of:
(A)  “means for charging energy by transferring electric energy to stored kinetic energy in the rotating rotor”, and 
(B)  “means for discharging energy by transferring stored kinetic energy in the rotating rotor to electric energy” 
evoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(Note: all the referred paragraph numbers, [#], are based on the Publication: US 20200403479 of the present application)
The written description provides the following descriptions (emphasis added):
[0017]… “devices for charging by electric motors and, reversely, discharging the energy in the form of electricity by way of electric generators”.  

This description fails to provide detailed description of so-called “devices” with corresponding structure, material, or acts thereof, and to clearly link the structure, the material, or the acts thereto in order to perform the claimed functions: 
(A) the entire claimed function of “charging energy” of the recited “means”, as in the recitation of “means for charging energy by transferring electric energy to stored kinetic energy in the rotating rotor”;
 and 
(B) the entire claimed function of “discharging energy” of the recited “means”, as in the recitation of “means for discharging energy by transferring stored kinetic energy in the rotating rotor to electric energy”.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Suggestion: if a motor-generator or a motor or a generator as means for charging energy or discharging energy by converting/transferring kinetic energy to electrical energy, or vice versa, the claimed language should be amended to replace the term “means” with the term “a motor-generator” or “a motor” or “a generator” according to the recited functions.

In claim 2, “means to pressurize the hydraulic fluid in a sealed volume between the shaft and bearing” evokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Suggestion: the claimed language should be amended to replace the term “means” with a device and its component(s) and/or feature(s) that perform the function “to pressurize  the hydraulic fluid”, as claimed.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

In claim 1, “an axial-radial bearing, consisting of a cylindrical chamber filled with hydraulic fluid into which the end of the cylindrical shaft is fitted, or separate axial and radial bearings, is arranged to a lower end of the vertical shaft” indefinite because of the following:
(A)  It is unclear “separate axial and radial bearings” are bearings for both axially and radially suspensions, or axial bearing(s) for axially suspension and radial bearing(s) having radially suspension.
 (B) It is unclear how the recited “separate axial and radial bearings” being arranged with respect to the claimed “a cylindrical chamber filled with hydraulic fluid”, “the end of the cylindrical shaft”, and “a lower end of the vertical shaft”.
In claim 2, “a hydraulic axial-radial bearing arranged to a lower end of the rotor, wherein the bearing comprises a piston cylinder into which the lower end of the rotor fits or the lower end of the rotor comprises an inverse piston chamber that fits onto a support shaft” is indefinite because it is unclear.  Is “a hydraulic axial-radial bearing”, in claim 2, is part of “an axial-radial bearing”, recited in claim 1?  If yes, then the claimed language in claim 2 must be clarified, for example “the axial-radial bearing comprises a hydraulic axial-radial bearing” and clarify how the “a hydraulic axial-radial bearing” with its component(s) and arrangement(s), as directly quoted above, structurally and operationally relates to the preceding recited “an axial-radial bearing, consisting of a cylindrical chamber filled with hydraulic fluid into which the end of the cylindrical shaft is fitted …is arranged to a lower end of the vertical shaft”, as recited in claim 1, since claim 2 depends from claim 1.  
the intermediate part of the rotor” is indefinite because the term “the intermediate part” lacks antecedent basis.
In claim 4, in the phrase “the purpose of possible mass adjustments”, the term “possible” renders the claimed language indefinite because “possible” is understood as a chance, possibility, probability; thus, the recitation does not set forth positive limitations; also, the term “the purpose” lacks antecedent basis.
In claim 5, in the phrase “the intermediate part comprises a shoulder on the underside facing downwards;  and a seat inside the housing enclosure, adapted to receive the rotor in a resting modus, with the shoulder of the rotor supported by the seat” is indefinite because of the following reasons: the term “the underside” lacks antecedent basis; and, the term “adapted to” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
In claim 6, in the phrase “the hydraulic axial-radial bearing comprises a hydraulic lift function” is improper because the recitation does not further limit the structural limitations of the claimed flywheel, as in claims 1-2 from which claim 6 depends.  Instead, the claimed language merely recites the function, i.e. “a hydraulic lift function”, of the hydraulic axial-radial bearing.
In claim 7, in the phrase “a half-sphere shaped lower end of the rotor shaft support bearing and a matching half-spherical shaped concave surface in the underlying support structure” is indefinite because it is unclear how do “the rotor shaft support bearing” and “the underlying support structure” relate to the “radial bearing” and the “axial-radial bearing” as recited in claim 1, since claim 7 depends from claim 1?   Also, the terms “the rotor shaft support bearing” and “the underlying support structure” lack antecedent basis.
an integrated or coupled combined motor-generator of any type suitable for the purpose”, the term “any type suitable for the purpose” is unclear.  What is so-called “any type suitable”?  And, what is so-called “the purpose”?
In claim 9, in the phrase “the rotor comprises permanent magnets or electromagnetic devices” is unclear.  Should it be the rotor comprises permanent magnets or electromagnetic components, for example rotor having permanent magnets or electromagnetic winding/coil as operative components thereof, rather than devices.
In claim 10: 
In the phrase “high strength load bearing structure” and the phrase “other suitable high strength material”, both with the relative term “high”;
In the phrase “a strong cylindrical metal shaft” with the relative term “strong”;
In the phrase “a piston that closely fits within the piston chamber” with the relative term “closely”; 
In the phrase “the ability to reduce the pressure to very low levels” with the relative term “very low”.
The above phrases with relative terms that render the claim indefinite.  These relative terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 10, in the phrase “other suitable high strength material” is indefinite because does not provide any metes and bound for the limitations. In other words, with the recitation, one skilled in the art would not ably to figure out what kind of material, i.e., metallic or nonmetallic material, magnetic or nonmagnetic metal, fluid or gas or powder material that has certain 
Should it be “other magnetic material having predetermined strength”?
In claim 10, the recitation “there may be separate electromagnetic-mechanical devices for kinetic energy charging of the storage and for discharging additional start of rotation devices from stand-still condition” is indefinite because the term “may be” is not a positive limitation but only a possibility/probability.  It does not constitute a limitation in any patentable sense.
In claim 10, the recitation “an electronic control system that by means of various types of sensors” is indefinite because of the phrase “means of various types of sensors” does not clearly provide the metes and bounds because it is unclear what is so-called “means of various types of sensors”, what are those so-called “various types of sensors”, what are those sensors sensing.
Important note: claim 10 seems to be the overall list of the claimed invention with plural components and/or features/characteristics of components; with various systems and devices; thus, claim 10 having numbers of indefinite issues, the above issues are few examples but not all the indefinite/unclear issues in the claimed language of claim 10.  The Applicant is strongly suggested to review and provide appropriate corrections for claim 10 to eliminate all the indefinite issues therein.


MPEP 2173.06 states: 
	“...where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in  In re  Steele , 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”	
The above are but a few specific examples of indefinite and functional or operational language used throughout this claim, and are only intended to illustrate the extensive revision required to overcome the rejection under 35 USC 112, second paragraph.  The above mentioned corrections, therefore, are in no way a complete and thorough listing of every indefinite and functional or operational language used throughout this claim.  Applicant is required to revise all of the claims completely, and not just correct the indefinite and functional or operational languages mentioned. 
Given the 35 USC 112 deficiencies set forth above, as well as a great deal of confusion and uncertainty as to the proper interpretation of the limitations of claims, it would not be proper to reject claims 1-10 on the basis of prior art.  Therefore, no rejection based on the prior art is given at this point of prosecution.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834